ON PETITION FOR REHEARING OR MODIFICATION
PER CURIAM.
Georgia-Pacific Corporation has filed a petition for “rehearing or a modification of a portion” of our opinion filed on December 16, 1977.
Georgia-Pacific has apparently read our opinion as a mandate to the district court to consolidate the claims of IWA that discrimination is being practiced in the forestry and chemical operations of Georgia-Pacific, as well as at its plywood operation in Crossett, Arkansas.
Careful consideration of that portion of our opinion dealing with the right of IWA to represent its members at the three operations refutes the apparent view of Georgia-Pacific. The district court, in its discretion, may order a separate trial of the claim of alleged discrimination at the plywood operation, and our opinion should not be interpreted as an absolute mandate that the issue of discrimination at all three operations must be tried together. See Fed.R. Civ.P. 42(b).
The petition for rehearing or modification is denied.